DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Mark K. Weinstein (Reg. No. 43,250) on 10/21/2021 and 10/25/2021.
The application has been amended as follows: 

Specification is amended as follows:
	Regarding Specification, para. ¶ [0055] 

[0055]	When the luminance of the fluorescent portion decays, it becomes difficult to observe fluorescence.  In FIG. 12, luminance limit of fluorescent observation is Fl_Lim.  A value of Fl_Lim is set by the luminance limit value control unit 136.  In FIG. 12, on the basis of the gradient r and luminance information at time t + a, a broken line L is drawn following the gradient, obtaining the time t1 at which the broken line L intersects the luminance limit Fl_Lim.  Thus the remaining time to the luminance limit Fl_Lim from the time t + a can be estimated.  An estimated remaining time t_left can be calculated according to the following formula.
	t_left = t1 – (t + a)

Claims 1-20 are amended as follows:
Regarding claim 1,
1. (Currently Amended) An information processing device comprising circuitry configured to:
estimate, on a basis of a current luminance level of a fluorescence image, a luminance limit value for observation of [[a]] the fluorescence image, and a rate of decay in luminance of the fluorescence image, a remaining time until the luminance of the fluorescence image reaches the luminance limit value;
superimpose the fluorescence image and a visible light image on each other; and
reduce a superimposition rate of the visible light image to the fluorescence image when the remaining time is smaller than a predetermined value, 
wherein the luminance limit value corresponds to a minimum level at which the fluorescence image remains observable over noise in the fluorescence image.

Regarding claim 2,
2. (Previously Presented) The information processing device according to claim 1, wherein the circuitry is further configured to estimate the remaining time, on the basis of a reduction process of reduction in the luminance of the fluorescence image having reached a peak due to administration of a fluorescent agent to an object.

Regarding claim 3,


Regarding claim 4,
4. (Previously Presented) The information processing device according to claim 2, wherein the circuitry is further configured to estimate the remaining time by applying the luminance of the fluorescence image in the reduction process to a predetermined function.

Regarding claim 5,
5. (Previously Presented) The information processing device according to claim 1, wherein the circuitry is further configured to control the luminance limit value on the basis of a noise of the fluorescence image.

Regarding claim 6,
6. (Canceled) 

Regarding claim 7,
7. (Previously Presented) The information processing device according to claim 5, wherein the wherein the circuitry is further configured to control the luminance limit value on the basis of a luminance of a visible light image superimposed on the fluorescence image.

Regarding claim 8,


Regarding claim 9,
9. (Previously Presented) The information processing device according to claim 5, wherein the wherein the circuitry is further configured to control the luminance limit value on the basis of a frequency characteristic of a visible light image superimposed on the fluorescence image.

Regarding claim 10,
10. (Previously Presented) The information processing device according to claim 1, wherein the circuitry is further configured to estimate the remaining time on the basis of the change in the luminance of the fluorescence image in a region of interest.

Regarding claim 11,
11. (Original) The information processing device according to claim 10, wherein the region of interest includes an area where the luminance of the fluorescence image has a spatial peak on a screen.

Regarding claim 12,
12. (Original) The information processing device according to claim 10, wherein the region of interest is a central area of the fluorescence image or an area set on the basis of a user's operation input.

claim 13,
13. (Previously Presented) The information processing device according to claim 1, wherein the circuitry is further configured to cause a display to display the remaining time.

Regarding claim 14,
14. (Previously Presented) The information processing device according to claim 13, wherein the circuitry is further configured to cause the remaining time to be displayed in numerical value or in bar form.

Regarding claim 15,
15. (Previously Presented) The information processing device according to claim 13, wherein the circuitry is further configured to cause at least the fluorescence image to be blinked according to the remaining time or cause a color of the fluorescence image to be changed according to the remaining time.

Regarding claim 16,
16. (Canceled) 

Regarding claim 17,
17. (Currently Amended) The information processing device according to claim [[6]]1, wherein the circuitry is further configured to perform image processing on the visible light image or the fluorescence image when the remaining time is smaller than a predetermined value.

Regarding claim 18,


Regarding claim 19,
19. (Currently Amended) An information processing method comprising: 
estimating, on the basis of a current luminance level of a fluorescence image, a luminance limit value for observation of [[a]]the fluorescence image and a rate of decay in luminance of a fluorescence image, a remaining time until the luminance of the fluorescence image reaches the luminance limit value;
superimpose the fluorescence image and a visible light image on each other; and
reduce a superimposition rate of the visible light image to the fluorescence image when the remaining time is smaller than a predetermined value, 
wherein the luminance limit value corresponds to a minimum level at which the fluorescence image remains observable over noise in the fluorescence image.

Regarding claim 20,
20. (Currently Amended) A fluorescence image capturing system comprising:
an imager that captures a fluorescence image;
a light source that emits light to an object imaged by the imaging device; and
circuitry configured to: 
estimate, on the basis of a current luminance level of a fluorescence image, a luminance limit value for observation of [[a]]the fluorescence image, and a rate of decay in luminance of a fluorescence image, a remaining time until the luminance of the fluorescence image reaches the luminance limit value[[,]]; 
superimpose the fluorescence image and a visible light image on each other; and
reduce a superimposition rate of the visible light image to the fluorescence image when the remaining time is smaller than a predetermined value, 
wherein the luminance limit value corresponds to a minimum level at which the fluorescence image remains observable over noise in the fluorescence image.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 19, and 20, the closet prior art does not specifically teach or reasonably suggest a luminance limit value for observation of a fluorescence image, and a rate of decay in luminance of the fluorescence image, a remaining time until the luminance of the fluorescence image reaches the luminance limit value; superimpose the fluorescence image and a visible light image on each other; and reduce a superimposition rate of the visible light image to the fluorescence image when the remaining time is smaller than a predetermined value, wherein the luminance limit value corresponds to a minimum level at which the fluorescence image remains observable over noise in the fluorescence image. Dependent claims 2-18 are allowed for the reasons concerning the independent claim(s) 1, 19, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        10//2021